 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
                                                      ***
10
     STEVEN J. BANK,                                           Case No. 2:19-cv-01049-GMN-BNW
11
                                             Petitioner,                       ORDER
12           v.
13   THE HON. SHANNON NORDSTROM, et al.,
14                                        Respondent.
15
             This pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 comes before
16
     the Court for initial review pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the
17
     United States District Courts. Following review, the petition will be dismissed for lack of
18
     jurisdiction.
19
             In his petition, petitioner appears to challenge the issuance of a traffic citation and the city
20
     attorney’s refusal to dismiss the case. (ECF No. 1-1 at 1-2). He also asserts various constitutional
21
     violations in connection with the issuance of the citation. (See id.)
22
             The Court has jurisdiction to issue a writ of habeas corpus to someone who “is in custody
23
     in violation of the Constitution or laws or treaties of the United States. . . .” 28 U.S.C. § 2241(c)(3).
24
     The “in custody” requirement is jurisdictional. Maleng v. Cook, 490 U.S. 488, 490 (1989) (per
25
     curiam). It does not appear that petitioner is currently in custody and he makes no allegations that
26
     would establish in “in custody” requirement. In general, imposition of a fine does not suffice.
27
     Bailey v. Hill, 599 F.3d 976, 979 (9th Cir. 2010); Williamson v. Gregoire, 151 F.3d 1180, 1183
28


                                                           1
 1   (9th Cir. 1998); Dremann v. Francis, 828 F.2d 6, 7 (9th Cir. 1987). No other allegations would

 2   appear to support a finding that petitioner is “in custody.”

 3          If, however, petitioner is indeed in custody, the petition would instead be subject to

 4   dismissal on the alternative ground that he has failed to pay the filling fee or submit a complete

 5   pauper application with all required attachments. LSR 1-1 & 1-2.

 6          In accordance with the foregoing, IT IS THEREFORE ORDERED that the petition in this

 7   action is hereby DISMISSED for lack of jurisdiction or, in the alternative, as improperly

 8   commenced.

 9          IT IS FURTHER ORDERED that petitioner is DENIED a certificate of appealability, as

10   jurists of reason would not find the Court’s dismissal of the petition to be debatable or wrong.

11          The Clerk of Court shall enter final judgment accordingly and CLOSE this case.

12          IT IS SO ORDERED.

13                     __ day of June
            DATED THIS 20        ____ 2019.
14

15                                                         GLORIA M. NAVARRO
                                                           UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
